DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Election/Restrictions
Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,914,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the near-eye tracker is configured to determine which illuminators caused a glint in an eye image detected by the near-eye tracker based upon the at least one of the pre-defined optical power levels or the lateral distribution of optical power density.” However, there is insufficient antecedent basis for the term “the near-eye tracker” and it is unclear whether “the near-eye tracker” is intended to refer to the “near-eye optic” of the claims or an additional element of the optic. Additionally, it is unclear that the illuminators should positively cause a glint, and as such, it is unclear what construction is required by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (U.S. PG-Pub No. 2013/0114850; hereinafter – “Publicover”) in view of Perozziello et al. (U.S. PG-Pub No. 2018/0017813; hereinafter – “Perozziello”) and Horning et al. (U.S. PG-Pub No. 2010/0220291; hereinafter – “Horning”).
Regarding claim 1, Publicover teaches a near-eye optic comprising:
a substrate (21) having a clear aperture for propagating light therethrough (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064); and
a plurality of electrical components (20a-20d, 34a-34c, 36) supported by the substrate in the clear aperture of the substrate, 
wherein the electrical components have a width and a length of less than 0.5mm (Paragraph 0024);
 the electrical components are disposed in a pattern comprising at least one of: a pseudo-random pattern, a meandering pattern, or a periodic pattern modulated with pseudo-random perturbations (See e.g. Figs. 2-3; Paragraphs 0026-0027, 0057-0058, and 0060-0064: Publicover teaches the devices are provided and arranged in conductive pathways that are “unobtrusive” and provide a “substantially unobstructed view” and arranged in various different patterns including horizontal rows, vertical columns, and radial patterns that read on meandering patterns or periodic patterns with 
Regarding the size of the electrical components, Publicover explicitly teaches that the electrical components of the disclosed invention “may include light-emitting diodes (LEDs), organic LEDs (OLEDs), laser LEDs, or other devices that convert electrical energy into photons” which “are tiny” and are “LEDs and OLEDS where pixel sizes less than 0.2 millimeter” (Paragraph 0024). Thus, Publicover explicitly teaches the use of electrical components with a width and a length of less than 0.5 mm as required by the claim. Additionally, Publicover explicitly teaches deceasing the size of the electrical components to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).
Thus, even if Publicover did not teach the required size of the electrical components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Publicover to have electrical components with a width and a length of less than 0.5 mm to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source,” as in Publicover (Paragraph 0024), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Publicover fails to explicitly disclose that the conductive traces are less than 50 μm wide and no greater than 50 μm in height.

Perozziello teaches this size of the conductive traces to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens” (Paragraphs 0017 and 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Publicover to have conductive traces that are less than 50 μm wide and no greater than 50 μm in height as in Perozziello to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens,” as taught by Perozziello (Paragraphs 0017 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, such a modification of the size of the conductive traces would have been obvious given that Publicover explicitly teaches decreasing the size of elements to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).

However, Horning teaches a wearable eye tracking system comprising a substrate having a clear aperture for propagating light therethrough with a plurality of electrical components (104, 106) disposed in a pattern comprising at least one of: a pseudo-random pattern, a meandering pattern, or a periodic pattern modulated with pseudo-random perturbations (See e.g. Figs. 1 and 2; Paragraphs 0016-0018).
Horning teaches providing a pseudo-random pattern as a suitable choice to provide electronics that are “transparent to visible light” (Paragraphs 0015 and 0017) in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Publicover with the pseudo-random pattern, meandering pattern, or periodic pattern modulated with pseudo-random perturbations of Horning to provide electronics that are “transparent to visible light” in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices,” as in Horning (Paragraphs 0002, 0015, and 0017), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Publicover in view of Perozziello and Horning teaches the near-eye optic of claim 1, as above.

Regarding claim 5, Publicover in view of Perozziello and Horning teaches the near-eye optic of claim 1, as above.
Publicover further teaches that the substrate is transparent for visible light across the clear aperture (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 6, Publicover in view of Perozziello and Horning teaches the near-eye optic of claim 1, as above.
Publicover further teaches at least one of: a display, a prescription lens, an active focusing optic, an attenuator, or a shutter (Paragraph 0057).
Regarding claim 7, Publicover in view of Perozziello and Horning teaches the near-eye optic of claim 1, as above.
Publicover further teaches that the electrical components are disposed in a plurality of individually shaped clusters (See Fig. 3) of components, wherein a distance between any two components in a cluster of the plurality of clusters is less than a cluster size, and wherein a distance between any two clusters of the plurality of clusters is greater than the cluster size (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064: Publicover teaches the illumination devices provided in horizontal rows of conductive pathways separated across the height of the lens).
Regarding claim 8, Publicover in view of Perozziello and Horning teaches the near-eye optic of claim 1, as above.
.
Claim(s) 1, 4-8, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (PCT Pub No. WO 2017/186320 A1; hereinafter – “Gustafsson”) in view of Perozziello, Publicover, and Horning.
Regarding claim 1, Gustafsson teaches a near-eye optic comprising:
a substrate (400, 710, 1320) having a clear aperture (1324) for propagating light therethrough (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224); and
a plurality of electrical components (123, 126, 420, 720, 1330, 1340) supported by the substrate in the clear aperture of the substrate, wherein the electrical components are disposed in a pattern comprising at least one of: a pseudo-random pattern, a meandering pattern, or a periodic pattern modulated with pseudo-random perturbations (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224: Gustafsson teaches an array of electrical components 720 provided in an array that is “meandering” given the broadest reasonable interpretation of the limitation, as shown in Fig. 7A) and electrically coupled to a plurality of conductive traces (1352, 1354) (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Gustafsson fails to explicitly disclose that the electrical components have a width and a length of less than 0.5mm.
However, Publicover teaches a system for high-resolution gaze tracking including electrical components in a clear aperture of a substrate wherein the electrical components have a width and a length of less than 0.5mm (Paragraph 0024).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Gustafsson such that the electrical components have a width and a length of less than 0.5mm as in Publicover such that they “may be made to appear, at most, as a tiny speck” to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” in order to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking,” as taught by Publicover (Paragraphs 0010, 0024, and 0026), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, such a modification would merely require a change in size of the components of Gustafsson and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

However, Perozziello teaches wiring on curved surfaces including a substrate having a clear aperture for propagating light therethrough and electrical components electrically coupled to a plurality of conductive traces, wherein the conductive traces are less than 50 μm wide and no greater than 50 μm in height (See e.g. Figs. 2-4 and 8-9; Paragraphs 0022-0024, 0033-0034, and 0038 – Perozziello teaches a width and height of the conductive traces is 25 μm).
Perozziello teaches this size of the conductive traces to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens” (Paragraphs 0017 and 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Gustafsson to have conductive traces that are less than 50 μm wide and no greater than 50 μm in height as in Perozziello to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens,” as taught by Perozziello (Paragraphs 0017 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, such a modification of the size of the conductive traces would have been obvious given that Publicover explicitly teaches decreasing the size of elements to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such 
Although Gustafsson teaches a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern or a periodic pattern modulated with pseudo-random perturbations, Gustafsson fails to explicitly disclose a pseudo-random pattern.
However, Horning teaches a wearable eye tracking system comprising a substrate having a clear aperture for propagating light therethrough with a plurality of electrical components (104, 106) disposed in a pattern comprising at least one of: a pseudo-random pattern, a meandering pattern, or a periodic pattern modulated with pseudo-random perturbations (See e.g. Figs. 1 and 2; Paragraphs 0016-0018).
Horning teaches providing a pseudo-random pattern as a suitable choice to provide electronics that are “transparent to visible light” (Paragraphs 0015 and 0017) in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Gustafsson with the pseudo-random pattern, meandering pattern, or periodic pattern modulated with pseudo-random perturbations of Horning to provide electronics that are “transparent to visible light” in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices,” as in Horning (Paragraphs 0002, 0015, and 0017), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches that the plurality of inconspicuous electrical components lacks electrical components disposed within a field of view of 12 degrees of an optic axis of the clear aperture (See e.g. Figs. 4 and 13-16; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224: Gustafsson teaches components 1330 and 1340 on the periphery of the optical element and thus in an inconspicuous pattern).
Regarding claim 5 Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches that the substrate is transparent for visible light across the clear aperture (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224).
Regarding claim 6, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches at least one of: a display (110, 1390), a prescription lens, an active focusing optic, an attenuator, or a shutter (See e.g. Figs. 1, 4, 7, and 13-17; Paragraphs 0198-0199 and 0216-0217).
Regarding claim 7, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches that the electrical components are disposed in a plurality of individually shaped clusters of components, wherein a distance between any two components in a cluster of the plurality of clusters is less than a cluster size, and wherein a distance between any two clusters of the plurality of clusters is greater than a minimal inter-cluster distance (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224).
Regarding claim 8, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches a near-eye tracker, wherein the electrical components comprise illuminators (123, 420, 720, 1330) configured to provide illuminating light to an eye region for eye tracking (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 10, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 8, as above.
Gustafsson further teaches that the near-eye tracker comprises an imaging system (126, 1340) for imaging the eye region, wherein the substrate comprises an optical element for reflecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0196, 0199-0204, 0214-0222, and 0224, e.g. Paragraph 0195: “an angled and/or reflected surface 760 within the lens 71 0 at the termination point 745 of the optical fiber 740 may guide light from the end of the optical fiber toward the eye”; See also Paragraph 0214: “The device may further comprise light-directing means, such as e.g. a light-reflecting material arranged to direct at least a part of the light emitted by the light source”).
Regarding claim 12, Gustafsson teaches a near-eye display (NED) comprising:
an electronic display (110, 1390) for providing display light to an eyebox of the NED (See e.g. Figs. 1, 4, 7, and 13-17; Paragraphs 0198-0199 and 0216-0217);
an illumination substrate (400, 710, 1320) for illuminating the eyebox, the illumination substrate having a clear aperture (1324) in a field of view of the NED for propagating the display light from the electronic display through the clear aperture (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224); and

wherein the illuminators (123, 126, 420, 720, 1330, 1340) are supported by the illumination substrate in the clear aperture of the illumination substrate (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224);
wherein the illuminators (123, 126, 420, 720, 1330, 1340) are disposed in a meandering pattern (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224: Gustafsson teaches an array of electrical components 720 provided “to be invisible to the user” as in Paragraph 0182 and thus teaches the required inconspicuous pattern; additionally, Gustafsson teaches components 1330 and 1340 on the periphery of the optical element and thus in an inconspicuous pattern) and are electrically coupled to a plurality of inconspicuous conductive traces (1352, 1354) for providing electrical power to the plurality of inconspicuous illuminators (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Gustafsson fails to explicitly disclose that the electrical components have a width and a length of less than 0.5mm.
However, Publicover teaches a system for high-resolution gaze tracking including electrical components in a clear aperture of a substrate wherein the electrical components have a width and a length of less than 0.5mm (Paragraph 0024).
Publicover teaches this size of the electrical components such that they “may be made to appear, at most, as a tiny speck” (Paragraph 0024) to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” (Paragraph 0026) and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking” (Paragraph 0010). Additionally, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Gustafsson such that the electrical components have a width and a length of less than 0.5mm as in Publicover such that they “may be made to appear, at most, as a tiny speck” to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” in order to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking,” as taught by Publicover (Paragraphs 0010, 0024, and 0026), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, such a modification would merely require a change in size of the components of Gustafsson and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Gustafsson fails to explicitly disclose that the conductive traces are less than 50 μm wide and no greater than 50 μm in height.
However, Perozziello teaches wiring on curved surfaces including a substrate having a clear aperture for propagating light therethrough and electrical components electrically coupled to a plurality of conductive traces, wherein the conductive traces are less than 50 μm wide and no greater than 50 μm 
Perozziello teaches this size of the conductive traces to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens” (Paragraphs 0017 and 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Gustafsson to have conductive traces that are less than 50 μm wide and no greater than 50 μm in height as in Perozziello to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens,” as taught by Perozziello (Paragraphs 0017 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, such a modification of the size of the conductive traces would have been obvious given that Publicover explicitly teaches decreasing the size of elements to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).
Although Gustafsson teaches a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern or a periodic pattern modulated with pseudo-random perturbations, Gustafsson fails to explicitly disclose a pseudo-random pattern.

Horning teaches providing a pseudo-random pattern as a suitable choice to provide electronics that are “transparent to visible light” (Paragraphs 0015 and 0017) in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Gustafsson with the pseudo-random pattern, meandering pattern, or periodic pattern modulated with pseudo-random perturbations of Horning to provide electronics that are “transparent to visible light” in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices,” as in Horning (Paragraphs 0002, 0015, and 0017), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye display of claim 12, as above.
Gustafsson further teaches an imaging system (126, 1340) (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224); and
an imaging substrate (740, 1360) in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light 
Regarding claim 14, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye display of claim 13, as above.
Gustafsson further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0198-0204, 0215-0222, and 0224).
Regarding claim 15, Gustafsson in view of Perozziello, Publicover, and Horning teaches the near-eye display of claim 14, as above.
Gustafsson further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0198-0204, 0215-0222, and 0224).
Claim(s) 1, 4-8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (U.S. Patent No. 6,857,741; hereinafter – “Blum”) in view of Perozziello, Publicover, and Horning. 
Regarding claim 1, Blum teaches a near-eye optic comprising:
a substrate (1000, 1420, 2120, 2900, 3000) having a clear aperture for propagating light therethrough (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
a plurality of electrical components (1020, 1030, 1430, 1440, 2030, 2160, 2170, 2930, 2960, 2970, 2980, 3060, 3070, 4110, 4130, 4210, 4220, 4240, 4320, 4330, 4424, 4428) supported by the substrate in the clear aperture of the substrate, wherein the electrical components are disposed in a 
Blum fails to explicitly disclose that the electrical components have a width and a length of less than 0.5mm.
However, Publicover teaches a system for high-resolution gaze tracking including electrical components in a clear aperture of a substrate wherein the electrical components have a width and a length of less than 0.5mm (Paragraph 0024).
Publicover teaches this size of the electrical components such that they “may be made to appear, at most, as a tiny speck” (Paragraph 0024) to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” (Paragraph 0026) and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking” (Paragraph 0010). Additionally, Publicover explicitly teaches deceasing the size of the electrical components to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Blum such that the electrical components have a width and a length of less than 0.5mm as in Publicover such that they “may be made to appear, at most, as a tiny speck” to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” in order to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking,” as taught by Publicover (Paragraphs 0010, 0024, and 0026), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, such a modification would merely require a change in size of the components of Blum and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Blum fails to explicitly disclose that the conductive traces are less than 50 μm wide and no greater than 50 μm in height.
However, Perozziello teaches wiring on curved surfaces including a substrate having a clear aperture for propagating light therethrough and electrical components electrically coupled to a plurality of conductive traces, wherein the conductive traces are less than 50 μm wide and no greater than 50 μm in height (See e.g. Figs. 2-4 and 8-9; Paragraphs 0022-0024, 0033-0034, and 0038 – Perozziello teaches a width and height of the conductive traces is 25 μm).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Blum to have conductive traces that are less than 50 μm wide and no greater than 50 μm in height as in Perozziello to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens,” as taught by Perozziello (Paragraphs 0017 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, such a modification of the size of the conductive traces would have been obvious given that Publicover explicitly teaches decreasing the size of elements to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).
Although Blum teaches a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern or a periodic pattern modulated with pseudo-random perturbations, Blum fails to explicitly disclose a pseudo-random pattern.
However, Horning teaches a wearable eye tracking system comprising a substrate having a clear aperture for propagating light therethrough with a plurality of electrical components (104, 106) 
Horning teaches providing a pseudo-random pattern as a suitable choice to provide electronics that are “transparent to visible light” (Paragraphs 0015 and 0017) in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Blum with the pseudo-random pattern, meandering pattern, or periodic pattern modulated with pseudo-random perturbations of Horning to provide electronics that are “transparent to visible light” in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices,” as in Horning (Paragraphs 0002, 0015, and 0017), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Blum further teaches that the plurality of inconspicuous electrical components lacks electrical components disposed within a field of view of 12 degrees of an optic axis of the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 29, L. 25-44; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13; see e.g. C. 29, L. 25-44 in particular: “this is provided by bundles of small diameter wires, which are contained in the edges of the frames of the spectacles”).
Regarding claim 5, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Blum further teaches that the substrate is transparent for visible light across the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 6, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Blum further teaches at least one of: a display, a prescription lens, an active focusing optic, an attenuator, or a shutter (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 7, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Blum further teaches that the electrical components are disposed in a plurality of individually shaped clusters (e.g. clusters of 1430 and clusters of 1440) of components, wherein a distance between any two components in a cluster of the plurality of clusters is less than a cluster size, and wherein a distance between any two clusters of the plurality of clusters is greater than a the cluster size (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13: See e.g. Fig. 14 showing one cluster of components at the top of the lens and another cluster of components at the bottom of the lens, reading on the claimed configuration).
Regarding claim 8, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 1, as above.
Blum further teaches a near-eye tracker, wherein the electrical components comprise illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) configured to provide illuminating light to an eye region for eye tracking (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 12, Blum teaches a near-eye display (NED) comprising:
an electronic display (1050, 2010, 2990, 3090, 3390, 3490, 4140, 4230, 4310) for providing display light to an eyebox of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);
an illumination substrate (1000, 1420, 2120, 2900, 3000) for illuminating the eyebox, the illumination substrate having a clear aperture in a field of view of the NED for propagating the display light from the electronic display through the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
a plurality of illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) for providing illuminating light to an eye region of a user of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);

wherein the illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) are electrically coupled to a plurality of conductive traces (2040, 2050, 2940, 2950, 3050, 4120, 4210, 4250, 4330) for providing electrical power to the plurality of illuminators (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Blum fails to explicitly disclose that the electrical components have a width and a length of less than 0.5mm.
However, Publicover teaches a system for high-resolution gaze tracking including electrical components in a clear aperture of a substrate wherein the electrical components have a width and a length of less than 0.5mm (Paragraph 0024).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Blum such that the electrical components have a width and a length of less than 0.5mm as in Publicover such that they “may be made to appear, at most, as a tiny speck” to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” in order to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking,” as taught by Publicover (Paragraphs 0010, 0024, and 0026), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, such a modification would merely require a change in size of the components of Blum and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

However, Perozziello teaches wiring on curved surfaces including a substrate having a clear aperture for propagating light therethrough and electrical components electrically coupled to a plurality of conductive traces, wherein the conductive traces are less than 50 μm wide and no greater than 50 μm in height (See e.g. Figs. 2-4 and 8-9; Paragraphs 0022-0024, 0033-0034, and 0038 – Perozziello teaches a width and height of the conductive traces is 25 μm).
Perozziello teaches this size of the conductive traces to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens” (Paragraphs 0017 and 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Blum to have conductive traces that are less than 50 μm wide and no greater than 50 μm in height as in Perozziello to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens,” as taught by Perozziello (Paragraphs 0017 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, such a modification of the size of the conductive traces would have been obvious given that Publicover explicitly teaches decreasing the size of elements to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such 
Although Blum teaches a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern or a periodic pattern modulated with pseudo-random perturbations, Blum fails to explicitly disclose a pseudo-random pattern.
However, Horning teaches a wearable eye tracking system comprising a substrate having a clear aperture for propagating light therethrough with a plurality of electrical components (104, 106) disposed in a pattern comprising at least one of: a pseudo-random pattern, a meandering pattern, or a periodic pattern modulated with pseudo-random perturbations (See e.g. Figs. 1 and 2; Paragraphs 0016-0018).
Horning teaches providing a pseudo-random pattern as a suitable choice to provide electronics that are “transparent to visible light” (Paragraphs 0015 and 0017) in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Blum with the pseudo-random pattern, meandering pattern, or periodic pattern modulated with pseudo-random perturbations of Horning to provide electronics that are “transparent to visible light” in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices,” as in Horning (Paragraphs 0002, 0015, and 0017), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye display of claim 12, as above.
Blum further teaches an imaging system (1030, 1440, 2170, 2980, 3070, 4130, 4210, 4320, 4428) (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
an imaging substrate (e.g. 4840, 4930, 5130, 5230) in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 14, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye display of claim 13, as above.
Blum further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 15, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye display of claim 14, as above.
Blum further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Perozziello, Publicover, and Horning, Gustafsson in view of Perozziello, Publicover, and Horning, or Publicover in view of Perozziello and Horning, as applied to claim 1 above, and further in view of de Matos Pereira Vieira et al. (U.S. PG-Pub No. 2015/0293358; hereinafter – “de Matos Pereira Vieira”).
Regarding claim 2, Blum in view of Perozziello, Publicover, and Horning, Gustafsson in view of Perozziello, Publicover, and Horning, and Publicover in view of Perozziello and Horning each teaches the near-eye optic of claim 1, as above.
Blum, Gustafsson, and Publicover fail to explicitly disclose that the electrical components are disposed at least 5mm away from each other.
However, de Matos Pereira Vieira teaches a see-through head mounted display device including a substrate with a plurality of electrical components (20a, 26a) wherein the electrical components are disposed 4 mm to 12 mm away from each other (Paragraph 0018).
de Matos Pereira Vieira teaches these electrical components separated by this distance to allow “a simple realization of a holographic optical element having a focal plane and being adapted to collimate visible light emitted by a display segment located in the focal plane of the holographic optical element” (Paragraph 0019).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Blum, Gustafsson, or Publicover such that the electrical components are disposed at least 5mm away from each other as suggested by de Matos Pereira Vieira to allow “a simple realization of a holographic optical element having a focal plane and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, such a modification would merely require a change in size of the components of Blum, Gustafsson, or Publicover and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Perozziello, Publicover, and Horning, Gustafsson in view of Perozziello, Publicover, and Horning, or Publicover in view of Perozziello and Horning, as applied to claim 8 above, and further in view of Raffle et al. (U.S. Patent No. 8,971,570; hereinafter – “Raffle”).
Regarding claim 9, Blum in view of Perozziello, Publicover, and Horning, Gustafsson in view of Perozziello, Publicover, and Horning, and Publicover in view of Perozziello and Horning each teaches the near-eye optic of claim 8, as above.
Blum, Gustafsson, and Publicover fail to explicitly disclose at least one of: the illuminators have different pre-defined optical power levels, or the illuminators comprise extended light sources, each extended light source having a different lateral distribution of optical power density; and wherein the near-eye tracker is configured to determine which illuminators caused a glint in an eye image detected by the near-eye tracker based upon the at least one of the pre-defined optical power levels or the lateral distribution of optical power density.
However, Raffle teaches dual LED usage for glint detection comprising illuminators wherein at least one of: the illuminators have different pre-defined optical power levels, or the illuminators 
Raffle teaches using illuminators with different power levels for glint detection to “allow gaze direction acquisition with fewer light sources and better rotational accuracy than other techniques” (C. 10, L. 44-67) such that “eye tracking can be performed with better accuracy and with fewer light sources” (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Blum, Gustafsson, or Publicover with the illuminators having different power levels for glint detection of Raffle to “allow gaze direction acquisition with fewer light sources and better rotational accuracy than other techniques” such that “eye tracking can be performed with better accuracy and with fewer light sources,” as in Raffle (Abstract; C. 10, L. 44-67).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Perozziello, Publicover, and Horning as applied to claim 1 above, and further in view of Gustafsson.
Regarding claim 10, Blum in view of Perozziello, Publicover, and Horning teaches the near-eye optic of claim 8, as above.
Blum further teaches that the near-eye tracker comprises an imaging system (1030, 1440, 2170, 2980, 3070, 4130, 4210, 4320, 4428) for imaging the eye region, wherein the substrate comprises an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).

However, Gustafsson teaches a near-eye tracker comprising an imaging system (126, 1340) for imaging the eye region, wherein the substrate comprises an optical element for reflecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0196, 0199-0204, 0214-0222, and 0224, e.g. Paragraph 0195: “an angled and/or reflected surface 760 within the lens 71 0 at the termination point 745 of the optical fiber 740 may guide light from the end of the optical fiber toward the eye”; See also Paragraph 0214: “The device may further comprise light-directing means, such as e.g. a light-reflecting material arranged to direct at least a part of the light emitted by the light source”).
Gustafsson teaches this reflecting optical element “to prevent illumination from being emitted towards the display” (Paragraph 0085) and “in order to arrange illumination devices and image sensors of the invention in the most advantageous position” and “so as to minimize the visible profile thereof” (Paragraph 0191) and “to minimize the appearance of illuminators in a virtual reality or other display device” (Paragraph 0193) and thus “to provide improved solutions for eye tracking in wearable devices, and improved uses of eye tracking information in VR, AR, or other environments” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Blum to have a reflecting optical element as in Gustafsson “to prevent illumination from being emitted towards the display” and “in order to arrange illumination devices and image sensors of the invention in the most advantageous position” and “so as to minimize the visible profile thereof” and “to minimize the appearance of illuminators in a virtual reality or other display device” and thus “to provide improved solutions for eye tracking in wearable devices, and improved uses of eye tracking information in VR, AR, or other environments,” as taught by Gustafsson (Paragraphs 0039, 0085, 0191, and 0193).
Regarding claim 11, Blum in view of Gustafsson teaches the near-eye optic of claim 10, as above.
Blum further teaches that the optical element comprises at least one of a switchable lens or a switchable grating (C. 31, L. 28-50).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Perozziello and Horning as applied to claim 1 above, and further in view of Gustafsson.
Regarding claim 10, Publicover in view of Perozziello and Horning teaches the near-eye optic of claim 8, as above.
Publicover further teaches that the near-eye tracker comprises an imaging system (46) for imaging the eye region, wherein the substrate comprises an optical element (42a, 42b, 42c, 42d) for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Fig. 4; Paragraph 0071).
Publicover fails to explicitly disclose that the optical element reflects at least a portion of the illuminating light.
However, Gustafsson teaches a near-eye tracker comprising an imaging system (126, 1340) for imaging the eye region, wherein the substrate comprises an optical element for reflecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0196, 0199-0204, 0214-0222, and 0224, e.g. Paragraph 0195: “an angled and/or reflected surface 760 within the lens 71 0 at the termination point 745 of the optical fiber 740 may guide light from the end of the optical fiber toward the eye”; See also Paragraph 0214: “The device may further comprise light-directing means, such as e.g. a light-reflecting material arranged to direct at least a part of the light emitted by the light source”).
Gustafsson teaches this reflecting optical element “to prevent illumination from being emitted towards the display” (Paragraph 0085) and “in order to arrange illumination devices and image sensors of the invention in the most advantageous position” and “so as to minimize the visible profile thereof” 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Publicover to have a reflecting optical element as in Gustafsson “to prevent illumination from being emitted towards the display” and “in order to arrange illumination devices and image sensors of the invention in the most advantageous position” and “so as to minimize the visible profile thereof” and “to minimize the appearance of illuminators in a virtual reality or other display device” and thus “to provide improved solutions for eye tracking in wearable devices, and improved uses of eye tracking information in VR, AR, or other environments,” as taught by Gustafsson (Paragraphs 0039, 0085, 0191, and 0193).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Perozziello, Publicover, and Horning or Publicover in view of Perozziello, Horning, and Gustafsson, as applied to claim 10 above, and further in view of Blum.
Regarding claim 11, Gustafsson in view of Perozziello, Publicover, and Horning, and Publicover in view of Perozziello, Horning, and Gustafsson each teaches the near-eye optic of claim 10, as above.
Gustafsson and Publicover fail to explicitly disclose that at least one of a switchable lens or a switchable grating.
However, Blum teaches an electro-active multi-focal spectacle lens including an optical element that comprises at least one of a switchable lens or a switchable grating (C. 31, L. 28-50).
Blum teaches this switchable lens “to provide a variable focal length to the user” (C. 31, L. 28-50) in order to provide “vision correction with a multi-focal electro-active spectacle lens” (C. 1, L. 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Gustafsson or Publicover with the switchable lens of .
Claim(s) 12-15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Publicover, Perozziello, Horning, and Curtis (U.S. PG-Pub No. 2017/0244013).
Regarding claim 12, Blum teaches a near-eye display (NED) comprising:
an electronic display (1050, 2010, 2990, 3090, 3390, 3490, 4140, 4230, 4310) for providing display light to an eyebox of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);
an illumination substrate (1000, 1420, 2120, 2900, 3000) having a clear aperture in a field of view of the NED for propagating the display light from the electronic display through the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
a plurality of inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) for providing illuminating light to an eye region of a user of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);
wherein the inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) are supported by the illumination substrate in the clear aperture thereof (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and

Blum fails to explicitly disclose that the electrical components have a width and a length of less than 0.5mm.
However, Publicover teaches a system for high-resolution gaze tracking including electrical components in a clear aperture of a substrate wherein the electrical components have a width and a length of less than 0.5mm (Paragraph 0024).
Publicover teaches this size of the electrical components such that they “may be made to appear, at most, as a tiny speck” (Paragraph 0024) to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” (Paragraph 0026) and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking” (Paragraph 0010). Additionally, Publicover explicitly teaches deceasing the size of the electrical components to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Blum such that the electrical components have a width and a length of less than 0.5mm as in Publicover such that they “may be made to appear, at most, as a tiny speck” to provide “illumination sources located in the lens region of eyewear or headwear are  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, such a modification would merely require a change in size of the components of Blum and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Blum fails to explicitly disclose that the conductive traces are less than 50 μm wide and no greater than 50 μm in height.
However, Perozziello teaches wiring on curved surfaces including a substrate having a clear aperture for propagating light therethrough and electrical components electrically coupled to a plurality of conductive traces, wherein the conductive traces are less than 50 μm wide and no greater than 50 μm in height (See e.g. Figs. 2-4 and 8-9; Paragraphs 0022-0024, 0033-0034, and 0038 – Perozziello teaches a width and height of the conductive traces is 25 μm).
Perozziello teaches this size of the conductive traces to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens” (Paragraphs 0017 and 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Blum to have conductive traces that are less than 50 μm wide and no greater than 50 μm in height as in Perozziello to provide “wires or  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, such a modification of the size of the conductive traces would have been obvious given that Publicover explicitly teaches decreasing the size of elements to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).
Although Blum teaches a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern or a periodic pattern modulated with pseudo-random perturbations, Blum fails to explicitly disclose a pseudo-random pattern.
However, Horning teaches a wearable eye tracking system comprising a substrate having a clear aperture for propagating light therethrough with a plurality of electrical components (104, 106) disposed in a pattern comprising at least one of: a pseudo-random pattern, a meandering pattern, or a periodic pattern modulated with pseudo-random perturbations (See e.g. Figs. 1 and 2; Paragraphs 0016-0018).
Horning teaches providing a pseudo-random pattern as a suitable choice to provide electronics that are “transparent to visible light” (Paragraphs 0015 and 0017) in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices” (Paragraph 0002).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Although Blum teaches a display for providing display light to an eyebox of the NED, Blum fails to explicitly disclose an illumination source for the display.
However, Curtis teaches a low profile interconnect for light emitter including a near-eye display with a  display with an illumination source for providing display light to an eyebox of the NED (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this display “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display of Blum with the display of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image 
Regarding claim 13, Blum in view of Publicover, Perozziello, Horning, and Curtis teaches the near-eye display of claim 12, as above.
Blum further teaches an imaging system (1030, 1440, 2170, 2980, 3070, 4130, 4210, 4320, 4428) (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
an imaging substrate (e.g. 4840, 4930, 5130, 5230) in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 14, Blum in view of Publicover, Perozziello, Horning, and Curtis teaches the near-eye display of claim 13, as above.
Blum further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Additionally, Curtis further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at 
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Regarding claim 15, Blum in view of Publicover, Perozziello, Horning, and Curtis teaches the near-eye display of claim 14, as above.
Blum further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Additionally, Curtis further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer 
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Claim(s) 12-15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Perozziello, Horning, and Curtis.
Regarding claim 12, Publicover teaches a near-eye optic comprising:
an illumination substrate (21) having a clear aperture for propagating light therethrough (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064); and
a plurality of inconspicuous electrical components (20a-20d, 34a-34c, 36) for providing illuminating light to an eye region of a user of the NED (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064),
wherein the inconspicuous illuminators are supported by the illumination substrate in the clear aperture thereof (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064); and

Publicover fails to explicitly disclose a display for providing display light to an eyebox of the NED.
However, Curtis teaches a low profile interconnect for light emitter including a near-eye display with a display with an illumination source for providing display light to an eyebox of the NED (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this display “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display or Publicover with the display of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Regarding the size of the electrical components, Publicover explicitly teaches that the electrical components of the disclosed invention “may include light-emitting diodes (LEDs), organic LEDs (OLEDs), laser LEDs, or other devices that convert electrical energy into photons” which “are tiny” and are “LEDs and OLEDS where pixel sizes less than 0.2 millimeter” (Paragraph 0024). Thus, Publicover explicitly 
Thus, even if Publicover did not teach the required size of the electrical components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Publicover to have electrical components with a width and a length of less than 0.5 mm to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source,” as in Publicover (Paragraph 0024), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Publicover fails to explicitly disclose that the conductive traces are less than 50 μm wide and no greater than 50 μm in height.
However, Perozziello teaches wiring on curved surfaces including a substrate having a clear aperture for propagating light therethrough and electrical components electrically coupled to a plurality of conductive traces, wherein the conductive traces are less than 50 μm wide and no greater than 50 μm in height (See e.g. Figs. 2-4 and 8-9; Paragraphs 0022-0024, 0033-0034, and 0038 – Perozziello teaches a width and height of the conductive traces is 25 μm).
Perozziello teaches this size of the conductive traces to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Publicover to have conductive traces that are less than 50 μm wide and no greater than 50 μm in height as in Perozziello to provide “wires or other small features on a contact lens component having an overall surface radius of curvature less than 1 cm, for example” such that “the surface may be made optically smooth” and to provide an “eye-mounted display…based on a tiny projector and electronics mounted inside a contact lens,” as taught by Perozziello (Paragraphs 0017 and 0023), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, such a modification of the size of the conductive traces would have been obvious given that Publicover explicitly teaches decreasing the size of elements to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).
Although Publicover teaches a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern or a periodic pattern modulated with pseudo-random perturbations, Publicover fails to explicitly disclose a pseudo-random pattern.
However, Horning teaches a wearable eye tracking system comprising a substrate having a clear aperture for propagating light therethrough with a plurality of electrical components (104, 106) disposed in a pattern comprising at least one of: a pseudo-random pattern, a meandering pattern, or a 
Horning teaches providing a pseudo-random pattern as a suitable choice to provide electronics that are “transparent to visible light” (Paragraphs 0015 and 0017) in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the near-eye optic of Publicover with the pseudo-random pattern, meandering pattern, or periodic pattern modulated with pseudo-random perturbations of Horning to provide electronics that are “transparent to visible light” in order to provide “a wearable eye tracking system and method that does not rely on relatively bulky devices,” as in Horning (Paragraphs 0002, 0015, and 0017), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, Publicover in view of Perozziello, Horning, and Curtis teaches the near-eye display of claim 12, as above.
Publicover further teaches an imaging system (20a-20d, 34a-34c, 36) (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064); and
an imaging substrate in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 14, Publicover in view of Perozziello, Horning, and Curtis teaches the near-eye display of claim 13, as above.
Publicover fails to explicitly disclose that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide.
However, Curtis further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display of Publicover with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Regarding claim 15, Publicover in view of Perozziello, Horning, and Curtis teaches the near-eye display of claim 14, as above.
Publicover further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of 
Additionally, Curtis further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display of Publicover with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 102 in view of Blum have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Blum, Publicover, Perozziello, and Horning, as detailed above.
[AltContent: textbox (Figure 1: Blum teaches a meandering pattern.)]
    PNG
    media_image1.png
    188
    593
    media_image1.png
    Greyscale
Additionally, regarding Applicant’s arguments that Blum does not teach the required pattern, Examiner respectfully disagrees and notes that Blum shows a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern, as shown in Fig. 14 below. Nevertheless, Horning is further submitted as teaching the required pattern.
Applicant’s arguments, see pages 11-12, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 102 in view of Publicover have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Publicover, Perozziello, and Horning, as detailed above.
Additionally, regarding Applicant’s arguments that Publicover does not teach the required pattern, Examiner respectfully disagrees and notes that Publicover shows a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern, as shown in Fig. 3 below. Nevertheless, Horning is further submitted as teaching the required pattern.
[AltContent: textbox (Figure 2: Publicover teaches a meandering pattern.)]
    PNG
    media_image2.png
    295
    516
    media_image2.png
    Greyscale
Further, Applicant argues that Publicover does not teach the use of LEDs disposed on a substrate. However, Examiner respectfully disagrees as Publicover explicitly teaches that the electrical components of the disclosed invention “may include light-emitting diodes (LEDs), organic LEDs (OLEDs), laser LEDs, or other devices that convert electrical energy into photons” which “are tiny” and are “LEDs and OLEDS where pixel sizes less than 0.2 millimeter” (Paragraph 0024). Thus, Publicover explicitly teaches the use of electrical components with a width and a length of less than 0.5 mm as required by the claim. Additionally, Publicover explicitly teaches deceasing the size of the electrical components to provide “illumination sources located in the lens region of eyewear or headwear are essentially invisible to the device wearer” such that “the device wearer may not perceive the electromagnetic radiation emitted by the illumination source” (Paragraph 0024).
Applicant’s arguments, see pages 12-14, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 102 in view of Gustafsson have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Gustafsson, Publicover, Perozziello, and Horning, as detailed above.
[AltContent: textbox (Figure 3: Gustafsson teaches a meandering pattern.)]
    PNG
    media_image3.png
    217
    473
    media_image3.png
    Greyscale
Additionally, regarding Applicant’s arguments that Gustafsson does not teach the required pattern, Examiner respectfully disagrees and notes that Gustafsson shows a pattern reading on the broadest reasonable interpretation of the claimed meandering pattern, as shown in Fig. 7A below. Nevertheless, Horning is further submitted as teaching the required pattern.
Applicant’s arguments, see page 14, filed 10/15/2021, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 102 and 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Raffle, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caraffi et al. (U.S. PG-Pub No. 2016/0270655) teaches a method for operating an eye tracking device including active illumination control with different optical power provided to different light sources.
Etzkorn (U.S. Patent No. 9,054,079) teaches thin silicon chips on a contact lens having similar dimensions.
Amirparviz et al. (U.S. Patent No. 8,446,341) teaches a contact lens with integrated light-emitting component connected by similar electrical conductors.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896